Citation Nr: 0930450	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  06-13 177	)	DATE
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for cold injury of both feet. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel





INTRODUCTION

The Veteran served on active duty from March 1966 to 
February 1968. This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a May 2005 rating 
decision of the Huntington, West Virginia, Department of 
Veterans Affairs (VA) Regional Office (RO). 

The Board made a decision on the claim in September 2008. This 
is a supplemental decision, issued in an effort to highlight 
evidence used to previously decide the Veteran's claim.  The 
Board observes that the Veteran submitted additional evidence 
in support of his claim for cold injury of the feet in 
November 2008, after the September 2008 disposition of this 
claim. That evidence has not been considered in this 
supplemental decision, as this is not a reconsideration of the 
claim, rather it is a clarification of the evidence of record 
and reviewed in the disposition of the September 2008 decision 
when deciding the case at that time. 
Thus, the additional evidence is referred to the RO as basis 
for a petition to reopen the veteran's claim for service 
connection.

In a VA Form 9, received by VA in January 2008, the Veteran 
states that he desired to continue his appeal for hearing loss.  
The RO denied service connection for bilateral hearing loss, 
tinnitus, and frostbite of the feet in a May 2005 rating 
decision. The Veteran was notified of the denials by letter of 
that same month. He filed a notice of disagreement (NOD) to the 
issues of tinnitus and frostbite of the feet, but not for 
hearing loss. The Board recognized the January 2008 statement 
as an attempt to reopen the claim for service connection for 
bilateral hearing loss. This issue is not inextricably 
intertwined with the issue that was on appeal. See Harris v. 
Derwinski, 1 Vet. App. 180 (1991). Therefore, this issue was 
referred to the RO for appropriate action. 




FINDINGS OF FACT

1. There is no competent medical evidence of frostbite of the 
feet in service or related to an incident in service. 

2. The Veteran's peripheral neuropathy of the feet is the 
result of his nonservice-connected diabetes mellitus. 


CONCLUSION OF LAW

Cold injury of both feet was not incurred in or aggravated by 
service, nor may peripheral neuropathy of the feet be so 
presumed. 38 U.S.CA. §§ 1101, 1110, 1111, 1112, 1113, 1137(West 
2002); 38 C.F.R. §§3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is 
required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and that 
which the veteran is responsible for submitting. Proper notice 
must inform the veteran of any information and evidence not of 
record (1) that is necessary to substantiate the claims; (2) 
that the VA will seek to provide; and (3) that the veteran is 
expected to provide. See 38 C.F.R. § 3.159 (2007). These notice 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and the effective date of the disability. See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose of 
these changes is to clarify when VA has no duty to notify a 
veteran of how to substantiate a claim for benefits, to make 
the regulation comply with statutory changes, and to streamline 
the development of claims. The amendments apply to all 
applications for benefits pending before VA on, or filed after 
May 30, 2008, which includes these claims. Notably, the final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which previously stated that VA will request the veteran to 
provide any evidence in the veteran's possession that pertains 
to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and evidence 
that the veteran is informed that he or she is to provide, must 
be provided within one year of the date of the notice. Finally, 
under 38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement to 
the benefit claimed cannot be established. VA may continue to 
have an obligation to provide adequate section 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d at 1333-34 (Fed. Cir. 2006).  
In this case, the required VCAA notification was provided in a 
letter issued in October 2004. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. The 
Veteran received notice consistent with Dingess in May 2006. 
However, since the preponderance of the evidence is against the 
claim for service connection, any appropriate disability rating 
and effective date to be assigned as to this claim is moot. 

The RO has taken appropriate action to comply with the duty to 
assist the Veteran with the development of his claim. The 
record includes service medical evidence, affidavits from 
family, friends, and a service comrade related to the veteran's 
claimed frostbite condition, private treatment records, Social 
Security medical evidence, VA treatment records, a VA medical 
opinion regarding the etiology of the veteran's claimed 
frostbite condition, and medical treatises. The Veteran was 
also given the opportunity to submit any additional records 
that he may have. There are no known additional records or 
information to obtain. 

A hearing was offered, the Veteran declined, later asked for a 
Travel Board hearing, but as of an August 2008 statement, 
withdrew his Travel Board hearing request. The Board therefore 
finds that the record as it stands includes sufficient 
competent evidence to decide the claim. See 38 C.F.R. 
§ 3.159(c)(4). Under these circumstances, the Board finds no 
further action is necessary to assist the Veteran with his 
claim.

Service Connection 

The Veteran claims that service connection is warranted for a 
cold injury that he sustained in service. He claims that he 
sustained cold injury of the feet when he was stationed in 
Germany and he was subjected to the cold, causing damage to his 
feet. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board provided the opinion that 
service connection was not warranted for cold injury of both 
feet. 

The Board now provides this supplemental Board decision to 
clarify VA medical evidence considered when the initial 
decision was rendered in September 2008. 

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Certain diseases, including peripheral neuropathy, may be 
presumed incurred in service if shown to have manifested to a 
compensable degree within one year after the date of separation 
from service. See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 


Service medical records are devoid of findings, treatment, or 
diagnosis of frostbite of the feet. On an October 1967 Report 
of Medical History in connection with his separation from 
service, the Veteran answered "yes" when asked have you ever 
had or have you now foot trouble. The physician's summary did 
not make any findings as to foot trouble. Separation 
examination in October 1967 evaluated the feet as clinically 
normal. 

After service, there is no evidence of any treatment for 
peripheral neuropathy within one year of service discharge. 

In September 2004, a statement was received by VA from a 
comrade of the Veteran's who served in the Army with him in 
1966 and 1967. He stated that at that time, he and the Veteran 
served in Germany, the temperature plummeted to 30 degrees 
below zero, they had no shelter after duty other than a tent, 
and that the Veteran and others sustained frostbite of the feet 
at that time. This comrade submitted another statement on 
behalf of the Veteran's claim in December 2007. He indicated 
that the severe cold storm occurred from January 5 to 
January 11, 1967, when the Veteran acquired severe frostbite. 

In support of his claim, the Veteran submitted a temperature 
chart for West Germany in the winter, medical articles and 
treatises regarding frostbite, and an article from the 
January 6, 1967 Stars and Stripes which indicated that a heavy 
snow blanketed border units, and that a U.S. camp near the 
Czech border was blanketed by 46 inches of snow. 

From 2004 to 2007, VA outpatient treatment records showed 
treatment received by the Veteran for claimed frostbite, and 
peripheral neuropathy. In connection with his VA treatment, in 
January 2007, he was seen by a private neurologist who reported 
low back pain that the veteran attributed to arthritis, 
numbness of the legs from the knees to the feet, tingling and 
burning of the feet, and diabetes mellitus diagnosed in 2003. 
None of these findings were related to service or to a service-
connected disability. 

In a January 2007 VA examination, the Veteran reported cold 
injury to both feet while serving in the military in Germany. 
He related that the only treatment he received was from a field 
medic. He complained that as he got older, the pain in his feet 
worsened. He stated that "many" of his fellow soldiers also 
sustained cold injuries, socks frozen, blue frozen toes cut 
open by medics that did not bleed, and he was returned to duty 
days later. It was noted by the examiner that he was currently 
on medication, and receiving VA issued shoes and socks for 
diabetes mellitus. He had no history of hospitalization or 
surgery, trauma, or neoplasm. He related temperatures of 20 
below zero at the time of his cold injury, the weather was wet, 
the exposure to cold was for weeks, and he was subjected to 
freezing rain. He stated that his feet and toes were the parts 
of the body affected. There was no history of amputations 
related to cold injury or tissue loss. He stated when he had an 
attack, his feet turned white, blue, red, had pain, 
paresthesias, and numbness. These attacks lasted over 
60 minutes and occurred during exposure to the cold. He also 
related sensitivity to the cold, severe tingling, and fungal 
infections. He related no history of abnormal color, or 
breakdown or ulceration. Physical examination revealed the 
Veteran's temperature of 97.3, normal gait, and normal posture. 
His skin color of the toes was normal, the skin temperature and 
hair growth were normal. Muscle function was 5/5. Peripheral 
pedal pulses were normal. X-rays of the feet showed no evidence 
of frostbite. The diagnoses were onychomycosis of great toes, 
bilateral mild peripheral neuropathy of both feet, minimal 
degenerative arthritis of both great toe joints, and early 
hallux valgus of the right great toe. The examiner opined that 
the Veteran's complaints of cold injury were less likely as not 
caused by service. It was more likely than not that the 
Veteran's peripheral neuropathy was caused by his nonservice-
connected diabetes mellitus. His EMG revealed mild bilateral 
peripheral neuropathy, his x-rays were negative for frostbite 
injury, circulation was good, color was normal, and hair growth 
was normal. The examiner stated that the condition of his toes 
as described by the Veteran at the time of his initial injury 
were inconsistent with his current physical presentation. The 
examiner also stated that the Veteran did not have evidence of 
treatment or complaints of foot problems since the time of the 
initial injury except in the past few years after developing 
diabetes mellitus. 

As for the claim for service connection for frostbite of the 
feet, the medical evidence of record first shows evidence of 
this condition in 1992, when he gave a life long history of 
polyarthralgia. In service, there were no findings, treatment, 
or diagnosis of frostbite. Although the Veteran reported that 
he had foot trouble, no documentation was made in the medical 
evidence of frostbite on service discharge examination. In 
fact, his feet were clinically diagnosed as normal on service 
discharge. None of the medical evidence of record that shows 
that the Veteran presently has this disorder links cold injury 
to service, or within a year of service discharge, an incident 
in service, or a service-connected disability except one VA 
outpatient treatment record of November 2007. Specifically in 
those VA treatment records that were previously reviewed in 
connection with the claim, was a November 2007 VA outpatient 
treatment record that the Veteran claimed had not been reviewed 
by the Board. That record was reviewed, however, the examiner 
stated that the Veteran had frostbite as a military condition 
in 1967 when he served in Vietnam. The Veteran has contended, 
as well as his comrade, that he was in Germany at that time and 
served in the cold at the Czech border. If this examiner 
attributes the Veteran's alleged frostbite to military service 
at that time in Vietnam, and the Veteran did not serve in 
Vietnam at the time he alleges he sustained frostbite, this VA 
medical evidence is not competent medical evidence to 
substantiate the Veteran's claim.

The only other indication that the Veteran's claimed frostbite 
of both feet was incurred in service is the Veteran's statement 
of such and those of his spouse, friends and service comrade. 
Lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness. 
Falzone v. Brown, 8 Vet. App. 398 (1995). His service comrade 
can provide competent evidence of cold exposure in Germany in 
1967, the Veteran's complaints, and the conditions during which 
they served. As a layperson, however, neither he nor the 
Veteran, nor the Veteran's spouse or friends are competent to 
provide an opinion that requires medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional. Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Accordingly, the Veteran's own opinion and his theories, and 
those of his comrade and friends, do not constitute competent 
medical evidence in support of his claim for service connection 
for frostbite, and thus carry no probative weight on the 
critical question in this matter of causation. 

Additionally, the Veteran has also submitted evidence of the 
temperature he was exposed to at that time, and medical 
articles and treatises that give limited insight into frostbite 
and cold injury. Those forms of evidence can not be directly 
attributable to what occurred to the Veteran and whether he 
sustained injury at that time. Of most import in this case is 
the medical evidence, rendered in the form of a medical 
opinion, when considering all of the evidence of record. In the 
January 2007 VA examination, the examiner rendered an opinion 
based upon his review of the evidence of record, coupled with 
his medical expertise. The VA examiner stated that it was least 
likely as not that the Veteran had cold injury which was the 
result of service and more likely than not that his foot 
condition, that the examiner attributed to peripheral 
neuropathy, was a result of the veteran's diabetes mellitus, 
for which he is not service-connected. The examine gave a 
rationale for his medical opinion, indicating that there was no 
x-ray evidence of frostbite, the evidence showing peripheral 
neuropathy by EMG, and that that the Veteran had good 
circulation, his foot color was good, and the hair growth was 
normal, not prominently evidenced in cases of cold injury. As 
related by the examiner, the conditions of his toes at the time 
of his initial injury were inconsistent with his current 
physical presentation. This medical opinion is much more 
probative than the November 2007 statement attributing 
frostbite as a military condition the Veteran sustained in 1967 
in Vietnam, when the Veteran was not stationed in Vietnam at 
that time and could not have sustained frostbit of the feet as 
a result. 

Based on those findings and the VA medical opinion with 
rationale, service connection for cold injury of both feet is 
not warranted.


ORDER

Service connection for cold injury of the feet is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


